Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) dated 12/29/2020 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11 there is an inconsistency in the language of the preamble and that of body of the claim thus making their scope unclear.  The preamble recites “a flow control device for use with a ball element” with the ball element only functionally recited, e.g. for use with a ball element, thus indicating that the claims are directed to the subcombination of a flow control device.  However lines 5-6 positively recites the ball element, as an element of the invention, e.g. “the flow passage being positionable in communication with the inlet flow passage of the ball element”, thus indicating that the claims are 
Claims 12-20 are rejected due to their dependency on claim 11.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
It is noted that claims 11-20 have been interpreted (and thus indicated as allowable) to be drawn to the combination of the flow control device and ball element per the 112(b) rejection above.  Any amendment to the body of claim 11 to remove the recited ball element as a positive limitation could result in the possibility of indicated allowability being withdrawn.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination fails to fairly teach or disclose the applicant’s claimed invention, including, and in combination with other recited limitations, the ball element (valve) with flow passage formed therein that can open or close the body passage and internal flow control body with a collar and a plurality of outer helical fins extending outwardly from the collar and defining a plurality of outer helical passageways, and a plurality of inner helical fins positioned inwardly from the collar and defining a plurality of inner helical passageways.

	Gattavari et al. (U.S. 10,458,554) discloses an energy recovery system with a control valve that is upstream of an energy recovery means that includes, in figure 12, inner and outer blades 83 and 82 and a deflector 31 with vanes 32.  However, the blades are shown to be straight in figure 12 and the upstream valve is not a ball valve.  Figure 13 shows a ball valve but the energy recovery means is positioned within the ball valve.  Gattavari does not disclose a collar and a plurality of outer helical fins extending outwardly from the collar and defining a plurality of outer helical passageways, and a plurality of inner helical fins positioned inwardly from the collar and defining a plurality of inner helical passageways.  The deflector 31 in the embodiment of figure 12 is an essential feature that provides the directionality of the flow as described in col. 5, ll. 54-58.  Any such modification to the shape of the blades could result in detrimental effects to the flow through the device and possibly render the device unsuitable for its intended use.
	Chu (U.S. 2011/0097154) discloses a hydraulic generating apparatus that is located within a pipeline and has, in figure 6, helical blades.  However, it would not have been obvious to modify Gattavari with the helical blades of Chu as there are only a single set of blades that originate in a center axial area.  While this could possibly teach the modification of the inner blades 83 of Gattavari, there is no teaching to further modify the outer blades of Gattavari (which do not originate in an axial center) to also be helical and, as stated above, any such modification to Gattavari could result in Gattavari being unsuitable for its intended use.
Bey (U.S. 4,271,866) discloses a drag ball valve with discs 42 located downstream of the valve that have apertures 44.  Bey does not disclose a collar and a plurality of outer helical fins extending outwardly from the collar and defining a plurality of outer helical passageways, and a plurality of inner helical fins positioned inwardly from the collar and defining a plurality of inner helical passageways.  The 
Yoo et al. (U.S. 2019/0085800) discloses a fluid accelerator for an internal combustion engine that has spiral guide grooves 240 and plates 500 in order to increase the fluid flow velocity.  It would not have been obvious to modify the device of Bey with the teachings of Yoo as Yoo is in a different field of endeavor (fluid within an IC engine) and the purpose of Yoo is to increase the fluid velocity through the use of the spiral guide grooves and plates, while Bey expresses a desire to not increase the fluid velocity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753